UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED JANUARY 31, OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period fromto Commission file number: 000-52687 GREEN IRONS HOLDINGS CORP. (Exact name of registrant as specified in its charter) Nevada (State of other jurisdiction of incorporation or organization) 98-0489669 (IRS Employer Identification Number) PO Box 561, Harbour Gates Providenciales, Turks and Caicos Islands (Address of principal executive offices) (649) 342-1526 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorterperiod that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.
